EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 10, 2021, has been entered.  The amendments to the claims overcome all rejections of record.  The Examiner called to inform the Applicant that the withdrawn claims would be REJOINED (see interview summary).  Claims 1-3, 10-12, 14-16, 21-23, 25, 29-31, 33-35, and 39 are pending, and after Examiner’s Amendment (see below) are allowed and renumbered as claims 1-21, respectively.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David W. Hibler on Dec. 22, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
33.	(Currently Amended) A Brassica oleracea plant produced by the method of claim 21, wherein said plant comprises said chromosomal segment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments to the claims overcome the indefiniteness rejection by deleting the recitation of “about 2 cM or less”.  The rejections for failure to further limit a parent claim are moot in light of the Applicant’s cancellation of the rejected claims. The rejections for inadequate written description are overcome because the Applicant amended the claims to include the limitations that were present in claim 4 in the claim set received on Jan. 29, 2021, which require the chromosomal segment to retain the two markers known to flank the locus that confers the resistance (SEQ ID NOs: 5 and 12).  The rejections under 35 USC 101 for claiming a judicial exceptions without significantly more are moot in light of the Applicant’s cancelation of these claims.  The 102/103 rejections are withdrawn in light of the Applicant’s amendments to the claims which now require the limitations from claim 4 in the claim set received on Jan. 29, 2021.  The claims now require a large segment of chromosomal DNA from ATCC Accession Number PTA-1234009.  This chromosomal segment comprises three markers (SEQ ID NOs: 11, 5, and 12) and this defines a minimal piece of genomic DNA from the deposited seeds.  The Examiner does not have any evidence to indicate that the prior art teaches or suggests Brassica plants that comprise the same chromosomal segment.  It appears that at least a portion of this genomic DNA comes from a white cabbage line referred to as C517; however, the Examiner cannot find where C517 is publically available, therefore, this is not available as prior art. This particular chromosomal segment of DNA distinguishes the instantly claimed invention over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/  Primary Examiner, Art Unit 1662